Name: COMMISSION REGULATION (EC) No 1776/95 of 24 July 1995 determining the extent to which applications lodged in July 1995 for import licences for certain milk products and products covered by the arrangements provided for in the Europe Agreements concluded by the Community with the Republic of Poland and the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy;  political geography
 Date Published: nan

 25. 7 . 95 EN Official Journal of the European Communities No L 173/35 COMMISSION REGULATION (EC) No 1776/95 of 24 July 1995 determining the extent to which applications lodged in July 1995 for import licences for certain milk products and products covered by the arrangements provided for in the Europe Agreements concluded by the Community with the Republic of Poland and the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted be fixed for certain of the quantities applied for the period 1 July to 30 September 1995, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Repu ­ blic ('), as last amended by Regulation (EC) No 1 637/95 (2), and in particular Article 4 (5) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EEC) No 584/92 concern quantities greater than those available for certain products ; whereas, therefore reduction percentages should HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EEC) No 584/92 for the period 1 July to 30 September 1995, shall be accepted, per country of origin, up to the percentages indicated. Article 2 This Regulation shall enter into force on 25 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 62, 7. 3. 1992, p. 34. 2 OJ No L 155, 6. 7. 1995, p. 29. A N N E X (% ) Co un try Po lan d Cz ec h Re pu bli c Slo va k Re pu bli c Hu ng ary C N co de 04 02 10 19 04 05 00 11 04 06 04 02 10 19 04 05 00 11 ex 04 06 40 -N iv a 04 02 10 19 04 05 00 11 ex 04 06 40 -N iv a ex 04 06 90 86 an d pr od uc t 04 02 21 19 04 05 00 19 ch ee se 04 02 21 19 04 05 00 19 ex 04 06 90 - 04 02 21 19 04 05 00 19 ex 04 06 90 - ex 04 06 90 87 04 02 21 99 bu tte r 04 02 21 91 bu tte r M or av sk yb lo ck (') 04 02 21 91 bu tte r M or av sk yb lo ck (') ex 04 06 90 88 Ba lat on (2) % 2,5 2,9 7,7 2,5 2,7 6,7 4,  10 ,1 13 ,1 10 0,  (*) Pi im at or ,O tav a, Ja vo r, Uz on y bl oc k, Ka sk ha va l, Ak aw i, Is ta m bu l, Ja de l H er m el in ,O ste pe k, Ko lib a, In ov ec . (2) Cr ea m- wh ite ,H ajd u, M arv an y, Ov ari ,P an no ni a, Tr ap pi sta ,B ak on y, Ba csk ai, Ba n, De lic ac y ch ee se 'M os on ,D eli ca cy ch ee se 'Pe lso ', Go ya ,H am -sh ap ed ,K ara va n, La jta ,P are ny ica ,S ed ,T ih an y. No L 173/36 | EN | Official Journal of the European Communities 25. 7. 95